DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25, 29, and 30 are directed to inventions non-elected without traverse.  Accordingly, claims 22-25, 29, and 30 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 22-25, 29, and 30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ZOU et al., the closest prior art of record, fails to teach the method comprising filtering at least one suspension comprising high aspect ratio nanoparticles non-covalently functionalized with a conjugated polymer bearing alkyl side-chains in an organic solvent. 
ZOU teaches a dispersion of modified carbon nanotubes, a soluble block copolymer providing at least one block of a conjugated polymer, and at least one solvent for dissolving the block polymer to form a solution (Abstract; [0009]). The conjugated block polymer includes polythiophene, polyfluorene, and etc. [0026]. The superhydrophobic coatings are formed by drying certain CNT/block copolymer dispersion, the base portion of the superhydrophobic coating comprises primarily the CNTs and a top portion of the superhydrophobic coating comprise micro and nanostructural features [0034]. However, ZOU is silent to the conjugated block copolymer bearing alkyl side chains. Therefore, ZOU fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763